Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19        PageID.340    Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,         )
                                  )
        Plaintiff,                )             Case No. 18-CV-11559
                                  )
                                                Judge Thomas L. Ludington
        v.                        )
                                  )             Magistrate Judge Patricia T.
RANDY J. CHAFFEE,                 )             Morris
STATE OF MICHIGAN, and            )
OTSEGO COUNTY,                    )
                                  )
        Defendants.               )
_________________________________ )

PLAINTIFF UNITED STATES OF AMERICA’S REPLY IN SUPPORT OF
       ITS MOTION FOR PARTIAL SUMMARY JUDGMENT
      In his response to the United States’ motion for partial summary judgment,

Mr. Chaffee argues that the Court should deny summary judgment because the IRS

has not furnished him with “a certified assessment and . . . supporting records” and

because paragraphs 15 and 21 of the complaint amount to a fraud on him or the

Court, due to his submission of a letter dated September 6, 2017 to the IRS (before

the complaint was filed). Neither argument has merit, as they are completely

irrelevant to whether Mr. Chafee is liable for the taxes at issue. Moreover, as

discussed below, Mr. Chaffee has received all the information about the

assessments against him to which he is entitled by law and regulation.


                                          1
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19         PageID.341     Page 2 of 7




Forms 4340 provided Chaffee with the information required under section
6203 and its regulation.

      Section 6203 provides that the IRS makes an assessment “by recording the

liability of the taxpayer in the office of the Secretary in accordance with rules or

regulations prescribed by the Secretary.” 26 U.S.C. § 6203. That section further

provides that, upon a taxpayer’s request, “the Secretary shall furnish the taxpayer a

copy of the record of the assessment.” Id. Pursuant to the governing regulation, a

requesting taxpayer “shall be furnished a copy of the pertinent parts of the

assessment which set forth the name of the taxpayer, the date of assessment, the

character of the liability assessed, the taxable period, if applicable, and the amounts

assessed.” 26 C.F.R. § 301.6203-1. Courts have consistently held that “Forms

4340 provide all of the information required” by section 6203 and regulation.

Gentry v. United States, 962 F.2d 555, 557 (6th Cir. 1992). See also United States

v. Niamatali, 389 Fed. Appx. 334, 335-36 (5th Cir. 2010); Ford v. Pryor, 552 F.3d

1174, 1178 (10th Cir. 2008); Koff v. United States, 3 F.3d 1297, 1298 (9th Cir.

1993)(“[s]ince the government has produced Certificates of Assessments and

Payments on Form 4340, which set forth all the information this regulation

requires, the [taxpayers] have already been given all the documentation to which

they are entitled by section 6203.”); United States v. Miller, 661 Fed. Appx. 445



                                           2
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19                PageID.342      Page 3 of 7



(7th Cir. 2016) (“IRS Form 4340 supplies all of the information that [the taxpayer]

is entitled to under the statute and regulation.”)

       Defendant Randy J. Chaffee alleges that he sent a letter to the IRS on

September 6, 2017, requesting “a certified assessment and a copy of the supporting

records” and that he received no response from the IRS. See ¶¶ 4-6 of Chaffee’s

Response (the “Response”) to the Government’s Motion (the “Motion”) for Partial

Summary Judgment, ECF No. 30, PageIDs. 327-28.1 Whether or not he received a

response directly from the IRS in 2017, he has received that information twice in

this litigation. On September 25, 2018, the United States sent to Mr. Chaffee all

Forms 4340 (“Certificate of Assessments, Payments, and Other Specified

Matters”) (i.e., Exhibits 1 and 3 attached to the Motion) supporting the assessments

of the income tax liabilities and frivolous filing penalties at issue in this case. See

Ex. 27 (Government’s Email sent to Mr. Chaffee regarding Forms 4340s). On

April 22, 2019, the United States sent Mr. Chaffee a number of documents bates

stamped USA000001 through USA000214 (“Disclosed Documents”). See Ex. 28

(Government’s letter dated April 22, 2019 to Chaffee transmitting documents bates

stamped USA000001-USA000214). The Disclosed Documents contained the




1
  The undersigned was unaware of Mr. Chaffee’s September 6, 2017 letter prior to filing this
lawsuit.

                                               3
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19                 PageID.343       Page 4 of 7



same Forms 4340 previously sent to Mr. Chaffee on September 25, 2018. The

Disclosed Documents also contained (i) Mr. Chaffee’s social security earning

records (i.e., Exhibit 4 attached to the Motion) and (ii) the frivolous returns filed by

Mr. Chaffee (i.e., Exhibits 5 through 23-6 to the Motion, with the exception of

Exhibits 15, 23, and 24, which were inadvertently omitted from the disclosures2).

       Mr. Chaffee alleges that the Forms 4340 were “non-responsive” to his

request. See ¶ 9 of the Response, ECF No. 30, PageID. 329. However, as noted

above, courts in many circuits have held that the Forms 4340 in themselves

provide sufficient information required by the regulation under section 6302, and

accordingly the United States has fulfilled its obligation under the statute and

regulation by providing the Forms 4340. Moreover, the United States provided

Mr. Chaffee additional information, including his social security earning records

and the frivolous returns filed by him, which further provided the bases for the

income tax liabilities and frivolous filing penalties assessed against him.3



2
  The inadvertent omission of these exhibits does not in any way prejudice Mr. Chaffee, as he
filed these returns and has personal knowledge of their contents.
3
  Mr. Chaffee’s annual social security earnings contained in the certified social security earnings
records and his unemployment compensation contained in many frivolous returns filed by Mr.
Chaffee provide the bases for the amount of “adjusted gross income” as shown on the Form 4340
for each tax year, which was used for Mr. Chaffee’s income tax liability assessments. For
example, for the 2003 tax year, Mr. Chaffee had social security earnings in the amount of
$20,232 (see Certified Social Security Earnings Records, ECF No. 24-5, PageID.236) and


                                                4
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19             PageID.344     Page 5 of 7



       Mr. Chaffee has not provided any authority to support his position that the

Forms 4340 are “non-responsive” or not sufficient to meet the requirement of

providing “the pertinent parts of the assessment” as provided in CFR § 301.6203-1.

Nor has he provided any evidence to rebut the presumption of valid assessments as

established by the Forms 4340 by a preponderance of the evidence.

       Finally, even if the IRS had previously failed to comply with the

requirement to provide the assessment records in response to Mr. Chaffee’s

September 6, 2017, “no section of the Internal Revenue Code or the regulations

imposes a sanction for the IRS’s failure to comply with this provision,” and “any

failure by the IRS to comply with its duty to provide the information set out in §

301.6203-1 did not render the assessment . . . invalid.” Howell v. United States,

164 F.3d 523, 525 (10th Cir. 1998).

Paragraphs 15 and 21 of the United States’ Complaint

       Mr. Chaffee also takes issue with Paragraphs 15 and 21 of the complaint and

alleges that undersigned counsel committed fraud on him or the Court because

those paragraphs are false due to his letter dated September 6, 2017 (attached as




unemployment compensation in the amount of $6,353 (see 2003 Form 1040, Line 19, ECF No.
24-14, PageID.250). As a result, Mr. Chaffee’s total income for 2003 was $26,585, which was
the amount of “adjusted gross income” shown on the Form 4340 for the 2003 tax year (see Form
4340 for 2003, ECF No. 24-2, PageID.160) and used as the basis for the assessment.

                                             5
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19         PageID.345    Page 6 of 7



Exhibit A to the Response). See ¶¶ 7 and 12 of the Response, ECF No. 30,

PageIDs. 328 and 330. It is unclear why Mr. Chaffee believes that his September

6, 2017 letter renders Paragraphs 15 and 21 false. However, what is clear is that

after being provided with the Forms 4340 and other information by the United

States, Mr. Chaffee still has not voluntarily made any payment of his tax liabilities,

as he alleged he would do in his September 6, 2017 letter.

      For the reasons set forth above and in the United States’ Motion for Partial

Summary Judgment, the United States respectfully requests the Court grant its

Motion.

                                              FOR PLAINTIFF
                                              UNITED STATES OF AMERICA

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney
                                              General, Tax Division, U.S.
                                              Department of Justice

                                              /s/Pingping Zhang
                                              PINGPING ZHANG (NY)
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 55
                                              Washington, D.C. 20044
                                              Tel: 202-305-2165




                                          6
Case 1:18-cv-11559-TLL-PTM ECF No. 31 filed 07/09/19          PageID.346   Page 7 of 7




                               Certificate of Service

      I hereby certify that on July 9, 2019 I filed the foregoing document using the

Court’s ECF system, which will send notification to all registered participants. I

also certify that on the same date I mailed the foregoing document to Randy J.

Chaffee via U.S. First Class Mail to the following address:

      1794 McGregor Road
      Vanderbilt, MI 49795

and that I emailed a copy of the foregoing document to Randy J. Chaffee via email

to his email address briscodaddy1015@yahoo.com.

                                             /s/ Pingping Zhang
                                             PINGPING ZHANG (NY)
                                             Trial Attorney, Tax Division
                                             U.S. Department of Justice
                                             P.O. Box 55
                                             Washington, D.C. 20044
                                             202-305-2165 (v)
                                             Pingping.Zhang@usdoj.gov




                                         7
